DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 20-26 have been considered but are moot because in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 20-22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing (US 2016/0377383) in view of Urwin-Wright et al (US 2019/0293375) [hereinafter Urwin-Wright].
Regarding claim 1, Downing discloses a system for interoperating and communicating data from a firearm 10 having a communications gateway 131 and at least one tactical device connected to an electrified rail 18 providing electrical power, the system comprising: at least one processor 42, 51; and at least one non-transitory computer-readable data storage device storing data instructions that, when executed by the at least one processor, cause the system to: receive an event from the device; determine if the event triggers a workflow; and execute an action on the device in response to the workflow being triggered (Par. 0050-52). Downing further discloses an electrified rail mounted on the firearm, the electrified rail providing electrical power and Ethernet over power line communications; tactical devices connected to the electrified rail, the tactical devices sharing data across the electrified rail using the Ethernet over power line communications; at least one processor processing device connected to the electrified rail (Par. 0108 and 0125)
Downing does not expressly disclose the at least one non-transitory computer-readable data storage device storing data instructions that, determine that the event triggers a workflow when the event indicates a change in a status of the firearm; and execute an action on the firearm in response to the change in the status.
Urwin-Wright teaches an analogous a system for interoperating and communicating data from a firearm (title; Abstract; Fig. 3; Par. 0048) and that it is known in such systems to use at least one non-transitory computer-readable data storage device (software on a CPU/processor; Par. 0048) storing data instructions that, determine that the event triggers a workflow when the event indicates a change in a status of the firearm (Par. 0014-0021; 0082-0090); and execute an action on the firearm in response to the change in the status (Par. 0086-0088).
It would have been obvious to one having ordinary skill in the art to have modified Downing such that the system had at least one non-transitory computer-readable data storage device storing data instructions that, determine that the event triggers a workflow when the event indicates a change in a status of the firearm; and execute an action on the firearm in response to the change in the status, as taught by Urwin-Wright, to obtain the desired result of providing a user alerts and status updates events that change the status of the firearm (when the firearm is drawn: Urwin-Wright Par. 0086; status when firearm is outside of defined boundaries: Urwin-Wright Par. 0086)
Regarding claim 2 and 4, the combination Downing and Urwin-Wright, as applied to claim 1 above, further teaches wherein the action includes receiving positional, image, or video data from the at least one tactical device for display on a console (Urwin-Wright: Par. 0086).
Regarding claim 3 and 5, the combination Downing and Urwin-Wright, as applied to claim 1 above, further teaches wherein the action includes receiving data indicating that a shot has been fired from the device (Urwin-Wright: Par. 0086);
Regarding claim 6, Downing further discloses wherein the action includes receiving data from the at least one tactical device for storage on a remote system (battlefield management system;). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Downing further discloses wherein the system is configured to interoperate a plurality of tactical devices 14 connected to the electrified rail 18 (Fig. 1 and 3).
Regarding claim 8, Downing further discloses wherein the system is further configured to interoperate the plurality of tactical devices with a remote server (Par. 0033: “t shall be further understood that any of the processors 51/42 or the PDA 140 may operate as a server in communication with each other or external server”).
Regarding claim 20, the combination Downing and Urwin-Wright, as applied to claim 1 above, further teaches wherein the status is a threat state (Urwin-Wright: 0082-0090).
Regarding claim 21-22, the combination Downing and Urwin-Wright, as applied to claim 1 above, further teaches wherein the change in the status includes a change from a relaxed firearm position to an active firearm position (Urwin-Wright: Par. 0086: when firearm is drawn).

Regarding claim 24, the combination of Downing and Urwin-Wright further teaches the Ethernet over power line communications provides remote operation of the tactical devices by one or more remote servers (Downing: Par. 108 and 125; see also Fig. 3. Applicant should note that a recitation of a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The system of Downing cleary provides an ethernet of power line communication which is capable of providing remote operation by one or more servers through communication network 131.  
Regarding claim 25, the combination of Downing and Urwin-Wright further teaches wherein the action includes recording the event locally on the firearm (Downing; Par. 0058 and 0061).
Regarding claim 26, the combination of Downing and Urwin-Wright further teaches wherein the action includes a store and forward operation for communications with a remote server (Par. 0058 and 0061). Applicant should note that a recitation of a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Downing and Urwin-Wright. As applied above, and further in view of Steenson, JR et al (US 2018/0164076) [hereinafter Steenson].
Regarding claim 23, the combination of Downing and Urwin-Wright does not expressly disclose wherein the Ethernet over power line communications is encoded on the electrified rail using Manchester encoding.
Steenson teaches that it is known in the art power and data transferring system to use macnhester encoding scheme (Par. 0082).
Applicant should note that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 550 U.S. at 416, 82 USPQ2d at 1395.	
In this case, one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641